NOTE: This order is nonprecedential.


  Wniteb ~tates Q!:ourt of §Weals
      for tbe jfeberal Q!:ircuit

                 EDMOND TYLER, II,
                     Petitioner,
                           v.
           DEPARTMENT OF THE ARMY,
                  Respondent.


                       2011-3098


   Petition for review of the Merit Systems Protection
Board in case no. DC0752100401-I-1.


                     ON MOTION


                       ORDER
    Edmond Tyler, II submits an incomplete motion for
leave to proceed in forma pauperis.
    The court notes that Tyler's petition was dismissed on
May 3, 2011 for failure to pay the fee. Tyler failed to
provide the information required by question 1 of the form
regarding any income or benefits received.
   Upon consideration thereof,
   IT IS ORDERED THAT:
TYLER   v. ARMY                                                   2

      (1) The motion is denied.
     (2) The mandate will be recalled, the dismissal order
will be vacated, and the case will be reinstated, if Tyler
pays the $450 docketing fee within 21 days of the date of
filing of this order.
                                  FOR THE COURT


      JUL 62011                   /s/ Jan Horbaly
         Date                     Jan Horbaly
                                  Clerk

cc: Edmond Tyler, II
    Christopher A. Bowen, Esq.                 FILED
s20
                                     u.s.THE FEDERAL CIRCUITFOR
                                          COURT OF APPEALS


                                                .
                                           JUL 062011

                                            JANHORBALY
                                               ClEIIK